DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “a sensor unit that has a three-layer structure of conductor-insulator-conductor and is attached to the structure; a frequency characteristics acquisition unit that sweeps a predetermined frequency range to acquire a plurality of frequencies at which an impedance of the sensor unit is maximum or minimum; a processor; and a non-transitory computer readable medium having stored thereon a crack position table in which a relationship between crack positions and frequency shift directions is recorded, the non-transitory computer readable medium also having stored thereon executable code that, when executed by the processor, causes the processor to function as: a crack presence/absence determination unit that determines presence or absence of a crack based on a nonuniformity of the plurality of frequencies; and a crack position detection unit that, when the crack presence/absence determination unit determines that there is a crack, takes a difference between two frequencies acquired by the frequency characteristics acquisition unit to determine a sign, and then refers to the crack position table in accordance with the sign to detect a crack position” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 2 is also allowable due to dependency.
4.	Regarding Claim 3, the closest prior art fails to disclose “a frequency characteristics acquisition step in which a predetermined frequency range is swept to acquire a plurality of frequencies at which an impedance of the sensor unit is maximum or minimum; a crack presence/absence determination step in which presence or absence of a crack is determined based on a nonuniformity of the plurality of frequencies; and a crack position detection step in which, when it is determined that there is a crack in the crack presence/absence determination step, a difference between two frequencies acquired in the frequency characteristics acquisition step is taken to determine a sign” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868